DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/23/2021 has been considered and entered.  The argument has been considered but was not found to be persuasive over Sano.  Therefore, the previous rejections are maintained.  The amendment further necessitates new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2010/0041572) 
In regards to claim 1, Sano teaches lubricating base oil composition comprising saturated components of 90% by mass or greater, and wherein the proportion of cyclic saturated components in among the saturated components is not greater than 40% and the viscosity index of the oil is 110 or higher (abstract).  The composition is useful in an internal combustion engine [0001].  The composition comprises a first base oil composition having a bicyclic or greater saturated components of preferably from 0.1 % by mass or greater and an aromatic content of from 0.1 to 7% by mass [0021, 0022].  The first base oil has a kinematic viscosity at 100ºC (kv100) of from 3.5 to 6 mm2/s (cSt) and a viscosity index (VI) of 130 or higher such as preferably 135 to 150 [0024, 0191].
Sano teaches the oil has a saturated content of from 90% or greater and may be 100% by mass, and the cyclic content of 40% or less such as preferably from 0.1 to 40%, wherein the amount of bicyclic or greater saturated components is from 0.1% or greater and 40% by mass or less and the amount of monocyclic saturated components is from 0 to 40% by mass, and wherein the ratio of monocyclic (i.e., monocyclo paraffin) to bicyclic or greater saturated components is 
The first basestock is a mineral oil produced from slack wax [0061].  The oil thus provides the limitations (I), (II), (V) and overlaps the limitation (IV) of the claims.  While the limitations (III) is not particularly stated, Sano teaches similar mineral oil having similar paraffinic content and ratio and thus would be expected to having similar temperature gradient of complex viscosity according to the limitation of the claim.
While the cyclic (cycloparaffinic) groups are present at up to 40% which does not overlap the claimed range, it is very close to the claimed amount of 41.2% as to be considered to have similar properties.  
In regards to claims 3, 4, Sano teaches the composition having the claimed limitations as previously stated.
In regards to claim 5, Sano teaches the composition having a saturated cyclic content (i.e., % CN) of 0 to 40% as previously stated and which overlaps the claimed range.
In regards to claim 6, Sano teaches the composition having the claimed limitation as previously stated.
In regards to claim 7, Sano teaches the composition wherein the base oil is prepared from slack wax and having a sulfur content of 0.001% (10 ppm) and higher which overlaps the claimed range [0085].
In regards to claim 8, Sano teaches a low viscosity mineral oil having a viscosity of from 3.5 to 6 cSt as previously stated.  Low viscosity mineral oils having kv100 of from 3 to 7 cSt are EFSA, Table 1).
In regards to claims 9 – 11, Sano teaches the composition having the mineral oil which is prepared from slack wax.  It is noted that the process of preparing the mineral oil or the fractions of wax to bottom oil in the feedstock used for preparing the mineral oil does not carry patentable weight so long as Sano teaches the mineral oil itself.
In regards to claim 12, Sano teaches lubricating oil composition having the base oil as previously stated.
In regards to claim 13, Sano teaches lubricating oil composition having polymeric dispersant additive which is present at from 4 to 10% by weight of the composition [0275, 0287].
In regard to claim 14, Sano teaches lubricating oil composition having kinematic viscosity of from 4 to 24 cSt [0403].  The composition can have a VI of greater than 200 (Examples 20 – 22).
In regards to claim 15, Sano teaches the composition for engines having kv100 of less than 9 cSt (Examples 20 – 22).  Sano teaches mineral oils having similar saturates composition, kinematic viscosity, viscosity index and molecular weight and would be expected to have similar HTHS viscosity of the claim.  Alternatively, at least in view of Yamamoto et al. (US 2017/0175028) which recites engine oils having HTHS 150ºC viscosity of less than 3, engines oils having HTHS viscosity of the claims would have been obvious to persons of ordinary skill in the art at the time the claim was filed, since Yamamoto teaches such HTHS viscosities are suitable for use as engine oils [0314, 0315].
In regards to claims 16, 17, Sano teaches lubricating oil composition for internal combustion engines which are known to be equipped sliding mechanisms equipped with piston 
In regards to claim 18, Sano teaches the composition wherein the base oil can be 90% or 100% saturated (i.e., paraffinic) and wherein the base oil can comprise up to 40% of cyclic groups such as bicyclic (dicyclo) or higher cycloparaffinic groups, thus allowing for acyclic paraffin at 60% or higher in the paraffin base oil which is close enough to obviate the claimed amount of 58.8%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In regards to claim 19, Sano teaches the composition wherein the base oil can be 90% or 100% saturated (i.e., paraffinic) and wherein the base oil can comprise up to 40% of cyclic groups such as bicyclic (dicyclo) or higher cycloparaffinic groups.  Thus, the amounts of bicycle or higher groups of the claim is so close as to be obvious.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claims 1, 3, 4, 6 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa (US 2011/0230685)
In regards to claim 1, Tagawa teaches lubrication oil comprising a base oil having viscosity index of 100 or greater, a cycloparaffin content of 30 to 60% by mass based on the total saturated components (title, abstract).  The base oil has a viscosity index of preferably 140 or greater [0030].  The monocyclic paraffin content of the base oil is preferably from 5 to 60% 
The saturated content of the base oil is preferably 90% or greater, or 95% or greater, while the proportion of cyclic saturated component (%CN) is from preferably from 0.1 to 50% or more preferably from 0.5 to 40% or most preferably from 5 to 20 [0065, 0081].  The cyclic naphthenes includes monocyclic-hexacyclic naphthenes [0069].  The oil comprises aromatic content (%CA) of no greater than 5% by mass such as from 0.05 to 3% [0078].  The paraffinic content (%CP) of the base oil is 80 or greater of from 82 to 99 [0080].  The oil has a kinematic viscosity at 100ºC of preferably from 1.5 to 20 mm2/s or more preferably from 2 to 11 mm2/s [0089].
Tagawa teaches the mineral base oil having viscosity, viscosity index, cyclic paraffinic contents, aromatic content and ratios of monocyclic to dicyclic to hexacyclic paraffin, thus meeting or overlapping the claimed ranges.  Since the oil is similar to the claimed oil, it would be expected to have similar temperature gradient property as in the claim. 
In regards to claim 3, Tagawa teaches the amounts of dicyclo to hexacyclo paraffin of from 0 to 55% as previously stated.
In regards to claim 4, Tagawa teaches the claimed limitation as previously discussed.
In regards to claim 6, Tagawa teaches the claimed limitation as previously stated.
In regards to claim 7, Tagawa teaches the composition comprising sulfur component in amounts of not greater than 10 ppm [0086].
In regards to claim 8, Tagawa teaches the composition comprising the base oil having very low kinematic viscosity at 100ºC (Kv100) of from 2 to 11 mm2/s (cSt) as previously stated.  Low viscosity mineral oils having Kv100 of from 3 to 7 cSt are known to have molecular weight of from about 300 to 340 g/mol (as provided in the previously attached document EFSA, Table 1).
In regards to claims 9 – 12, Tagawa teaches the composition comprising mineral oil prepared from feedstock wax as previously stated.  The wax content is from 50 to 100% [0038].  The ratio of wax and bottom oil will thus be provided within the claimed range [0043].
In regards to claim 13, Tagawa teaches the composition comprising base oil in amounts of preferably at least 70%, thus providing additives as balance in preferred maximum of 30% or less [0111].  In one embodiment, the additive can be pour point depressant present in amounts of from 0.05 to 2% [0115].
In regards to claim 14, Tagawa teaches the composition comprising a major amount of base oil having Kv100 and VI of the claims and thus would be expected to provide a composition having similar properties.
In regards to claim 15, Tagawa teaches the composition having all of the claimed properties and Kv100 as claimed and would be expected to have the HTHS 150ºC of the claim. Alternatively, at least in view of Yamamoto et al. (US 2017/0175028) which recites engine oils having HTHS 150ºC of less than 3, engine oils having HTHS viscosity of the claims would have been obvious to persons of ordinary skill in the art at the time the claim was filed, since Yamamoto teaches such HTHS viscosities are suitable for use as engine oils [0314, 0315].
In regards to claim 16, Tagawa teaches the composition which is useful as engine oils in passenger vehicles etc. [0110].  Thus, Tagawa provides for lubrication of internal combustion engines comprising the claimed parts.
In regards to claim 17, Tagawa teaches the oil for lubricating engines having the claimed limitations and thus provides for a method of lubricating an engine having the claimed sliding mechanism and components wherein when the oil of Tagawa is provided in the engine the claimed method would have been intrinsically provided.
In regards to claims 18 – 20, Tagawa teaches the composition having the claimed limitation as previously stated.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that Sano fails to teach cyclic groups at the amounts of the claims and only the comparative examples of Sano had cyclic groups above 40% and thus such amounts would not have been obvious to persons of ordinary skill in the art.  The argument is not persuasive.
Sano does not exemplified composition that strictly performed poorly due to a cyclic content of 41.2% as claimed.  The amount of 40% taught by Sano is very close to the claimed range that it would be expected to have similar properties at the claimed amount of 41.2% of the claims.  
Applicants argued that Sano fails to teach the temperature gradient properties which depends on the viscosity index, R1/R2 and aromatic content and is thus not inherent in oil.  The argument is not persuasive.
Sano teaches mineral oils having the viscosity index, R1/R2 and aromatic content of the claims and thus would be expected to have the same temperature gradient of the claims.
Applicants previously argued that Sano teachings amounts base on weights not volume which are different.  The argument was not persuasive.
Since the base oils are predominantly mineral oils, the amounts of parts by weight and parts by volume are essentially similar.  Similarly, since the composition of Sano predominantly comprises base oil at nearly 100%, amounts of base oil in parts by weight are similarly amounts in volume percent [see 0144, 0322].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771